Mr. Kie D. Hall Executive Director Arkansas Public Employees Retirement System One Capitol Mall Little Rock, AR  72201-1015
Dear Mr. Hall:
This is in response to your request for an opinion on whether it is within the purview of the Arkansas Public Employees' Retirement System Board of Trustee's ("Board") rule making authority as granted in A.C.A. 24-4-507 to allow retirement credit to a member for time on sick leave without pay.
Section 24-4-507 states in part that "[t]he board shall determine, by appropriate rules and regulations consistent with the provisions of the act, the amount of service to be credited any member for any fiscal year."  A.C.A. 24-4-507(a)(1).
Our review has not yielded any provision denying the Board's authority in this regard.  The Uniform attendance and Leave Policy Act (A.C.A. 21-4-201 et. seq.) was also considered wherein it addresses leave of absence without pay.  Service credit for retirement is not included within the list, under Section21-4-210(d), of those benefits which do not accumulate during periods of leave without pay.
It is also significant to note in this instance that an administrative agency's long-standing interpretation of a statute, while not conclusive, is highly persuasive and will not be disregarded unless clearly wrong.  See Morris v. Torch Club,278 Ark. 285, 645 S.W.2d 938 (1983); Ark. Contractors Licensing Bd. v. Butler, 295 Ark. 223, 748 S.W.2d 129 (1988).  Your correspondence references a regulation (Regulation 12) adopted by the Board in 1957 which makes provision for retirement credit in this regard.
We cannot conclude, in light of the foregoing, that the Board lacks authority to allow retirement credit to a member for time on sick leave without pay.  It is therefore my opinion that the Board generally has this authority.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.